DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2 are presently under consideration, and claim 3 remains withdrawn from consideration. 
Applicant’s amendments to claim 1 filed with the response dated 15 November 2021 have overcome the prior art grounds of rejection of record, and the rejections under 35 U.S.C. 112(b) for indefiniteness. As such, these rejections are withdrawn.
Upon further search and consideration of the amended claims, a new grounds of rejection is set forth below and new issues of indefiniteness are introduced under 35 U.S.C. 112(b) and new matter issues under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “a plurality of Ag plating layers are directly formed on a surface of the first electrode portion opposite to the first insulating layer” and “the plurality of Ag plating layers and the plurality of thermoelectric conversion elements are bonded to each other via a plurality of sintered bodies of Ag”
As written claim 1 appears to be reciting that multiple Ag plating layers (26, Fig. 1) are on the same surface of the same first electrode portion (25, Fig. 1) but this does not appear to be supported in applicant’s instantly filed specification, and original drawings which appear to show and describe one Ag plating layer 26 on each first electrode portion 26 (see applicant’s Figure 1). 
As such, claim 1 is rejected as failing to comply with the written description requirement as it contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a plurality of Ag plating layers are directly formed on a surface of the first electrode portion opposite to the first insulating layer” and “the plurality of Ag plating layers and the plurality of thermoelectric conversion elements are bonded to each other via a plurality of sintered bodies of Ag”. It’s not clear if claim 1 means to claim multiple  Ag plating layers on the same surface of the first electrode portion or if the Ag plating layers are on different surfaces of the first electrode portion. It’s not clear if the first electrode portion comprises multiple separate electrode parts, or if the separate electrode parts are different first electrode portions. Specifically applicant’s Fig. 1 illustrates two elements labeled first electrode portion 25 adjacent to each other, it’s not clear if there are two first electrode portions 25 adjacent to each other of if first 
Claim 2 is rejected as indefinite by depending from indefinite claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al (WO 2017/086043, reference made to US 2019/0051807 as equivalent English translation), and further in view of Dannoux et al (US 2009/0025772) and in further view of Schulz-Harder (US 2009/0272417).

Regarding claim 1 Okumura discloses a thermoelectric conversion module comprising: 
5a plurality of thermoelectric conversion elements ([0160]-[0161], Fig. 11 see: semiconductor elements 42 which are thermoelectric elements); 
a first heat transfer plate having a first electrode portion disposed on one end side of the plurality of thermoelectric conversion elements ([0107]-[0108], Fig. 11 see: first insulating substrate 22 with support layer 26 having a first electrode 24); and 
a second heat transfer plate having a second electrode portion disposed on the other end side of the plurality of thermoelectric conversion elements ([0148]-[0153], Fig. 
10wherein the plurality of thermoelectric conversion elements are electrically connected to each other via the first electrode portion and the second electrode portion ([0160]-[0161], Fig. 11 see: semiconductor elements 42 connected in series by first electrode 24 and second electrode 34), and
the first heat transfer plate disposed on the one end side of the thermoelectric conversion elements is formed from a first insulating circuit board provided with a first insulating layer and the first electrode portion made of copper or a copper alloy formed 15on one surface of the first insulating layer ([0116]-[0118], Fig. 11 see: first insulating substrate 22 can be polyimide film with a copper electrode 24b, considered analogous to a flexible printed circuit board (para [0171])).
Okumura teaches a plurality of Au plating layers directly formed on a surface of the first electrode portion opposite to the first insulating layer ([0117], Fig. 11 see: gold electrode layers 24a over copper electrodes 24b) where a Ni layer is not present between the first electrode portion and the Au plating layer ([0117], Fig. 11 see: gold electrode layer 24a directly on copper electrode 24b without an Ni layer), and the plurality of Au plating layers and the plurality of thermoelectric conversion elements are bonded to 20each other via a plurality of sintered bodies of Ag ([0042], [0066]-[0068], [0072], [0157]-[0158]  Fig. 11 see: gold electrode layers 24a bonded to semiconductor elements 42 by a first pre-sintered layer 52 which is formed from metal particles, preferably silver which are sintered together).

Dannoux teaches a thermoelectric conversion module comprising electrodes formed from copper coated with silver (Dannoux, [0017], [0032]).
Dannoux and Okumura are combinable as they are both concerned with the field of thermoelectric modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric module of Okumura in view of Dannoux to form the electrode layers 24a of Okumura from Ag instead of Au as Okumura teaches the electrodes can be have multilayer metal structures including silver (Okumura, para [0117]) and Dannoux teaches electrodes formed from copper coated with silver (Dannoux, [0017], [0032]) was a known electrode structure in thermoelectric modules, and such a modification would have amounted to the mere use of a known electrode structure for its intended purpose in the known environment of a thermoelectric conversion module to accomplish the entirely expected result of forming an electrode portion for bonding to the Ag sintered bodies and electrically connect the thermoelectric elements of Okumura in series.

Schulz-Harder discloses a thermoelectric conversion module comprising a first electrode portion made of copper or a copper alloy where the first electrode portion has a thickness in a range of 50 µm or more and 1000 µm or less (Schulz-Harder, Fig. 7 [0027] see: metal region 9 of copper forming contact surface 3 has a thickness in the range of 0.1 to 1 mm) and plated with Ag plating layers where the Ag plating layers have a thickness in range of 0.01 µm and 15 µm which entirely encompasses applicant’s range of 0.1 µm or more and 10 µm or less (Schulz-Harder, Fig. 7 [0032], [0067] see: silver and/or gold intermediate layer 14 having a thickness in the range of 0.01 to 15 microns).
Schulz-Harder and modified Okumura are combinable as they are both concerned with the field of thermoelectric modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric module of Okumura in view of Schulz-Harder such that the first electrode portion of Okumura has a thickness in a range of 50 µm or more and 1000 µm or less as taught by Schulz-Harder (Schulz-Harder, Fig. 7 [0027] see: metal region 9 of copper forming contact surface 3 has a thickness in the range of 0.1 to 1 mm) and the Ag plating layers of Okumura have a thickness in range of 0.01 µm and 15 µm which entirely encompasses applicant’s range of 0.1 µm or more and 10 µm or less as taught by Schulz-Harder (Schulz-Harder, Fig. 7 [0032], [0067] see: silver and/or gold intermediate layer 14 having a thickness in the range of 0.01 to 15 
The Ag plating layers have a thickness in range of 0.01 µm and 15 µm which entirely encompasses applicant’s range of 0.1 µm or more and 10 µm or less (Schulz-Harder, Fig. 7 [0032], [0067] see: silver and/or gold intermediate layer 14 having a thickness in the range of 0.01 to 15 microns). It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 2 modified Okumura discloses the thermoelectric conversion module according to claim 1, and the claim 2 limitations “wherein an internal resistance increase rate of the thermoelectric conversion module is 60% or less after applying 100 thermal cycles from 4500C to 1500C to a first 25heat transfer plate side while a second heat transfer plate side is fixed at 800C in the air” are directed to an inherent property of the thermoelectric conversion module. Applicant’s instant specification at paras [0007]-[0010] state that this property is a result of the lack of a Ni layer at an interface of the Ag 
As the invention of modified Okumura has the structural features of a lack of a Ni layer at an interface of the Ag plating layer and first electrode portion, the thermoelectric conversion module will inherently recite the property wherein an internal resistance increase rate of the thermoelectric conversion module is 60% or less after applying 100 thermal cycles from 4500C to 1500C to a first 25heat transfer plate side while a second heat transfer plate side is fixed at 800C in the air. See MPEP 2112.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al (WO 2017/086043, reference made to US 2019/0051807 as equivalent English translation) in view of Dannoux et al (US 2009/0025772) in view of Schulz-Harder (US 2009/0272417) as applied to claim 1 above, and further in view of Kiyosawa et al (US 2014/0150463).

Regarding claim 2 modified Okumura discloses the thermoelectric conversion module according to claim 1, and in the alternative wherein it’s not clear that Okumura explicitly discloses wherein an internal resistance increase rate of the thermoelectric conversion module is 60% or less after applying 100 thermal cycles from 4500C to 1500C to a first 25heat transfer plate side while a second heat transfer plate side is fixed at 800C in the air, Kiyosawa teaches for thermoelectric conversion modules, the durability of a thermoelectric conversion module is a variable that can be modified by controlling 
Therefore the durability of the thermoelectric conversion module is a variable that can be modified, among others, by varying an internal resistance increase rate of the thermoelectric conversion module.  For that reason, the internal resistance increase rate of the thermoelectric conversion module, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the internal resistance increase rate cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation the internal resistance increase rate of the thermoelectric conversion module of modified Okumura to obtain the desired durability of the thermoelectric conversion module (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz-Harder (US 2009/0272417), and further in view of Dannoux et al (US 2009/0025772).

Regarding claim 1 Shulz-Harder discloses a thermoelectric conversion module comprising: 
5a plurality of thermoelectric conversion elements ([0023], Fig. 1 see: Peltier elements 4); 

a second heat transfer plate having a second electrode portion disposed on the other end side of the plurality of thermoelectric conversion elements ([0022]-[0024], Fig. 1 see: a second one of ceramic substrates 2 with a plurality of contact surfaces 3 on the opposite side of Peltier elements 4), 
10wherein the plurality of thermoelectric conversion elements are electrically connected to each other via the first electrode portion and the second electrode portion ([0022]-[0024], Fig. 1 see: Peltier elements 4 connected in series through contact surfaces 3 between terminals 5 and 6), 
the first heat transfer plate disposed on the one end side of the thermoelectric conversion elements is formed from a first insulating circuit board provided with a first insulating layer and the first electrode portion made of copper or a copper alloy formed 15on one surface of the first insulating layer ([0027], [0032], [0038], [0067], Figs. 1, 7, and 13 see: ceramic substrate 2 is formed from a material such as AlN or Si3N4 with metal regions 9 of a structured copper foil forming contact surfaces 3 which is considered analogous to “a first insulating circuit board”),
 a plurality of Ag plating layers are formed on a surface of the first electrode portion opposite to the first insulating layer ([0027]-[0028], [0032], [0043], [0067], Fig. 7 see: intermediate layer 14 formed from silver and/or gold) and 

Shulz-Harder further teaches where the first electrode portion has a thickness in a range of 50 µm or more and 1000 µm or less (Schulz-Harder, Fig. 7 [0027] see: metal region 9 of copper forming contact surface 3 has a thickness in the range of 0.1 to 1 mm) and teaches where the Ag plating layers have a thickness in range of 0.01 µm and 15 µm which entirely encompasses applicant’s range of 0.1 µm or more and 10 µm or less (Schulz-Harder, Fig. 7 [0032], [0067] see: silver and/or gold intermediate layer 14 having a thickness in the range of 0.01 to 15 microns). It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Shulz-Harder does not explicitly disclose an embodiment where the Ag plating layers are directly formed on the surface of the first electrode portion opposite to the first insulating layer, such that the Ni layer is not present between the first electrode portion and the Ag plating layers, but Shulz-Harder teaches the Nickel intermediate layer 13 can be fundamentally omitted (para [0028], [0038] Fig. 13). 

Dannoux and Shulz-Harder are combinable as they are both concerned with the field of thermoelectric modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric module of Shulz-Harder in view of Dannoux to form the Ag plating layer of Shulz-Harder (intermediate layer 14 formed from silver) directly formed on the copper layer of Shulz-Harder (metal regions 9 of a structured copper foil) such that the Ni layer is not present between the first electrode portion and the Ag plating layer as taught by Dannoux (Dannoux, [0017], [0032]) as Shulz-Harder teaches the Nickel intermediate layer 13 can be fundamentally omitted (para [0028], [0038] Fig. 13) and such a modification would have amounted to the mere use of a known electrode structure for its intended purpose in the known environment of a thermoelectric conversion module to accomplish the entirely expected result of forming an electrode portion and intermediate metal pad for bonding to the Ag sintered body and electrically connect the thermoelectric elements of Shulz-Harder in series.

Regarding claim 2 modified Shulz-Harder discloses the thermoelectric conversion module according to claim 1, and the claim 2 limitations “wherein an internal resistance increase rate of the thermoelectric conversion module is 60% or less after applying 100 thermal cycles from 4500C to 1500C to a first 25heat transfer plate side while a second heat transfer plate side is fixed at 800C in the air” are directed to an inherent property of the thermoelectric conversion module. Applicant’s instant specification at 
As the invention of modified Shulz-Harder has the structural features of a lack of a Ni layer at an interface of the Ag plating layer and first electrode portion, the thermoelectric conversion module will inherently recite the property wherein an internal resistance increase rate of the thermoelectric conversion module is 60% or less after applying 100 thermal cycles from 4500C to 1500C to a first 25heat transfer plate side while a second heat transfer plate side is fixed at 800C in the air. See MPEP 2112.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726